—■ Order of the Supreme Court, New York County (Schwartz, J.), entered December 4, 1981, which denied the motion of the defendant-appellant Peter Preiser for summary judgment, unanimously reversed, on the law, with costs, and the motion granted. The deceased was a passenger in a motor vehicle owned by the defendant Gunhill Private Limousine Corp. and driven by the defendant Naddeo. The complaint alleged the fathl injuries were sustained when the vehicle driven by Naddeo and that driven by Preiser were involved in a collision, and that the occurrence was due to the negligence of the defendants. The Preiser affidavit in support of his motion for summary judgment shows that he was driving his car northbound on the Bronx River Parkway near the 177th Street exit, and that his car was in the left lane near the center divider. The Gunhill car operated by Naddeo was traveling southbound on the other side of the divider, when it lost control, mounted the center divider and struck a light pole, which fell over into Preiser’s lane of traffic striking his car. Preiser averred that his car never struck the vehicle in which the plaintiff was a passenger and denied being in any way at fault. Preiser submitted the police accident report which confirmed the details of the accident. He also submitted a deposition of the defendant Naddeo, which explained how the accident happened, and that he had not come into contact with any other vehicle. The plaintiff submitted nothing in opposition to defendant-appellant Preiser’s motion. However, the counsel for defendant Gunhill submitted an affidavit in opposition. To defeat a motion for summary judgment, the proofs must be laid bare in admissible form which demonstrates a sufficient basis to require a trial of issues of fact. (Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065.) The respondents have not shown any basis for holding the defendant Preiser liable in any way for damages suffered by the deceased. Concur — Murphy, P. J., Kupferman, Sullivan, Asch and Alexander, JJ.